DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 13, 15-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moloney et al. (hereinafter Moloney)(WO 2019/171017).
	Regarding claim 1, Moloney teaches an aerosol delivery device comprising(Fig. 1-4): a housing structured to retain an aerosol precursor composition(item 360 in fig. 3); at least one sensor configured to produce measurements of properties during use of the aerosol delivery device(Page 19, lines 10-15; sensor may evaluate properties of aerosol flowing past it); terminals configured to connect a power source to the aerosol delivery device(abstract, power supply); 
	an aerosol production component or second terminals to connect the aerosol production component to the aerosol delivery device, the aerosol production component configured to produce an aerosol from the aerosol precursor composition(Page 19, aerosol delivery; aerosol is produced to a predetermined standard; density and other property of any aersol flowing); and
	 a control component including processing circuitry configured to switchably connect the power source to a load including the aerosol production component and thereby power the aerosol production component(Page 4, lines 8-15; power to e-cigarette controlling the e-cigarette; heater vaporises the payload), 
	wherein the processing circuitry is configured to record data for a plurality of uses of the aerosol delivery device, for each use of which the data includes the measurements of the properties(Page 20, lines 5-9; data from the e-cigarette; Page 20, ines 15-18, predicted time to activation), 
	wherein the processing circuitry is configured to build a machine learning model to predict a target variable, the machine learning model built using a machine learning algorithm, at least one feature selected from the properties, and a training set produced from the measurements of the properties(Page 18, lines 10-20; artificial neural network with deep learning network; Page 21, lines 5-10 condensates on the internal walls of the device; carbonyl buildup), and 
	wherein the processing circuitry is configured to deploy the machine learning model to predict the target variable (Page 20, ines 15-18, predicted time to activation), and control at least one functional element of the aerosol delivery device based thereon(page 23, lines 5-27). 
	Regarding claim 2, Moloney teaches the aerosol delivery device of claim 1 further comprising a camera system including a digital camera configured to capture an image of a face of an attempted user of the aerosol delivery device, wherein the processing circuitry is configured to perform a facial recognition using the image to verify the attempted user is an authorized user of the aerosol delivery device, and the processing circuitry being configured to control the at least one functional element includes being configured to alter a locked state of the aerosol delivery device based on verification of the attempted user(Page 13, lines 20-32; images from the camera on the e-cigarettes may be analyzed to determine an interaction between the user and the e-cigarette; page 4, lines 9-10, circuit board for generally controlling the e-cigarette).  
	Regarding claim 3, Moloney teaches the aerosol delivery device of claim 1, wherein the plurality of uses of the aerosol delivery device includes respective user puffs each of which causes a flow of air through at least a portion of the housing, and is for user inhalation of the aerosol, and wherein the processing circuitry being configured to record the data for the plurality of uses includes being configured to record the measurements with times and durations of the respective user puffs, and the target variable is a user profile that depends on at least one of the properties, and the times and durations of the respective user puffs(page 20, lines 5-15; data from the e-cigarette may be sent to the phone after each activation by the user or collected by the e-cigarette and transmitted periodically; mobile phone transmit data; Page 19, lines 15-20; aerosol is being produced to a predetermined standard(profile)) .  
	Regarding claim 4, Moloney teaches the aerosol delivery device of claim 3, wherein the user profile includes information that indicates a predicted period of non-use of the aerosol delivery device, and the processing circuitry being configured to control the at least one functional element includes being configured to cause the aerosol delivery device to enter a sleep mode during the predicted period of non-use(page 13, lines 25-32, physical interactions may be used to start the pre-heating process; sleep state and waking the device).  
	Regarding claim 5, Moloney teaches the aerosol delivery device of claim 3, wherein the processing circuitry being configured to control the at least one functional element includes being configured to control power from the power source to the load including the aerosol production component based on the user profile(Page 19, lines 15-20; aerosol is being produced to a predetermined standard).  
	Regarding claim 7, Moloney teaches the aerosol delivery device of claim 3, wherein the at least one sensor includes a pressure sensor configured to produce measurements of pressure caused by the -63-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D flow of air, and the at least one of the properties on which the user profile depends includes the measurements of pressure that are proportional to strength of the respective user puffs(page 6, lines 21-34; also page 1, lines 25-31).  	
	Regarding claim 13, Moloney teaches the aerosol delivery device of claim 3, wherein the at least one sensor includes a position sensor configured to determine a geographic position of the aerosol delivery device, and the at least one of the properties on which the user profile depends includes the geographic position of the aerosol delivery device during the respective user puffs(page 14, lines 20-26, sensor signal may be assessed differently at different places (mobile phone GPA) and different correlation profiles may be created according to different user contexts such as at home/work/travel, etc;  Page 21, lines 3-10, improves the puff count).  
	Regarding claim 15, Moloney teaches the aerosol delivery device of claim 1, wherein the at least one sensor includes an accelerometer configured to produce measurements of acceleration of the aerosol delivery device, and the target variable is a logical activity of a user of the aerosol delivery device, and wherein the processing circuitry being configured to build the machine learning model includes being configured to build an activity detection model to predict the logical activity of the user, the activity detection model being built using the machine learning algorithm, the at least one feature that includes the acceleration, and the training set produced from the measurements of acceleration(page 18, lines 5-25; artificial neural network, training data to train the analysis/network; Page 11, lines 28-32; detecting from an accelerometer whether or not the e-cigarette is horizontal; also Page 18, lines 9-25, learning and training data; Page 12, lines 20-32, predictive value to the accelerometer signal; learn and predict when the user will activate the e-cigarette).  
	Regarding claim 16, Moloney teaches the aerosol delivery device of claim 1, wherein the at least one sensor includes an accelerometer configured to produce measurements of acceleration of the aerosol delivery device, and the target variable is a logical carry position of the aerosol delivery device, and wherein the processing circuitry being configured to build the machine learning model includes being configured to build a carry position detection model to predict the logical carry position of the aerosol delivery device, the carry position detection model being built using the machine learning algorithm, the at least one feature that includes the acceleration, and the training set produced from the measurements of acceleration9Page 12, lines 1-10, accelerometer detection of cahnge in height and motion of the device; page 18, lines 5-25; artificial neural network, training data to train the analysis/network; Page 11, lines 28-32; detecting from an accelerometer whether or not the e-cigarette is horizontal; also Page 18, lines 9-25, learning and training data; Page 12, lines 20-32, predictive value to the accelerometer signal; learn and predict when the user will activate the e-cigarette).  
	Regarding claim 17, Moloney teaches the aerosol delivery device of claim 1, wherein the at least one sensor includes an accelerometer configured to produce measurements of acceleration of the aerosol delivery device, and the target variable is a gesture performed using the aerosol delivery device, and wherein the processing circuitry being configured to build the machine learning model includes being configured to build a gesture recognition model to predict the gesture, the gesture recognition model being built using the machine learning algorithm, -66-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D the at least one feature that includes the acceleration, and the training set produced from the measurements of acceleration(Page 11, lines 28-32; detecting from an accelerometer whether or not the e-cigarette is horizontal; also Page 18, lines 9-25, learning and training data; Page 12, lines 20-32, predictive value to the accelerometer signal; learn and predict when the user will activate the e-cigarette)  
	Regarding claim 19, Moloney teaches the aerosol delivery device of claim 1 further comprising a wireless communication interface, and wherein the processing circuitry is further configured to enable half-duplex Bluetooth Low Energy communication with a computing device via the wireless communication interface(Figure 7; also Page 19, lines 25-30).  
	Regarding claim 20, Moloney teaches the aerosol delivery device of claim 1, wherein the at least one sensor includes a sensor configured to produce measurements of resistance of the aerosol precursor composition, and the target variable is a measure of quality of the aerosol precursor composition that is proportional to a resistivity of the aerosol precursor composition, and the resistivity is determinable from the measurements of resistance, and wherein the processing circuitry being configured to build the machine learning model includes being configured to build the machine learning model to predict the measure of quality of the aerosol precursor composition, the model being built using the machine learning algorithm, the at least one feature that includes the resistance of the aerosol precursor composition, and the training set produced from the measurements of resistance( Page 20, lines 18-22, resistance across two sides of the device; Page 18, lines 9-25, learning and training data; corpus of training data may be built up and these may be used a plurality of times to train the network when the device is otherwise idle; Page 12, lines 20-32, learn and predict when the user will activate the e-cigarette).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Courbhat et al. (hereinafter Courbhat)(WO 2019/105812).
	Regarding claim 6, Moloney teaches all the particulars of the claim except wherein the aerosol production component includes a plurality of meshes surrounded by piezoelectric or piezomagnetic material, the processing circuitry configured to selectively drive the piezoelectric or piezomagnetic material to vibrate and cause a discharge of components of the aerosol precursor composition through one or more of the meshes, and wherein the processing circuitry being configured to control power from the power source includes being configured to control power from the power source to selectively drive the piezoelectric or piezomagnetic material based on the user profile. However, Courbhat teaches in an analogous art wherein the aerosol production component includes a plurality of meshes surrounded by piezoelectric or piezomagnetic material, the processing circuitry configured to selectively drive the piezoelectric or piezomagnetic material to vibrate and cause a discharge of components of the aerosol precursor composition through one or more of the meshes, and wherein the processing circuitry being configured to control power from the power source includes being configured to control power from the power source to selectively drive the piezoelectric or piezomagnetic material based on the user profile(Page 13, lines 15-30, Piezoelectric component and the mesh together; Fig. 1). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry wherein the aerosol production component includes a plurality of meshes surrounded by piezoelectric or piezomagnetic material, the processing circuitry configured to selectively drive the piezoelectric or piezomagnetic material to vibrate and cause a discharge of components of the aerosol precursor composition through one or more of the meshes, and wherein the processing circuitry being configured to control power from the power source includes being configured to control power from the power source to selectively drive the piezoelectric or piezomagnetic material based on the user profile in order to have efficient electro mechanical conversion.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Bilat et al. (hereinafter Bilat)(US 2019/0008209).
	Regarding claim 8, Moloney teaches the aerosol delivery device of claim 3, wherein the at least one sensor includes a pressure sensor configured to produce measurements of pressure caused by the flow of air, and the at least one of the properties on which the user profile depends includes the measurements of pressure that are proportional to TPM in the aerosol produced during the respective user puffs(page 1, lines 30-31, user has finished his puff (drop of airflow / drop of pressure) the flow or pressure sensor deactivates the heater; Page 6, lines 25-27, the sensor may include a pressure drop sensor in or adjacent to this air path).  Moloney did not teach specifically flow of air that are proportional to total particular matter (TPM) in the aerosol produced during the respective user puffs. However, Bilat teaches in an analogous art flow of air that are proportional to total particular matter (TPM) in the aerosol produced during the respective user puffs(abstract, airflow during a puff; TPM production based on air flow rate; measured air flow rate; P[0050], TPM production is proportional to air flow rate; P[0039], flow sensor includes pressure sensor). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry flow of air that are proportional to total particular matter (TPM) in the aerosol produced during the respective user puffs in order to control the TPM generation.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Henry et al. (hereinafter Henry)(US 2016/0158782).
	Regarding claim 9, Moloney teaches all the particulars of the claim except, wherein the at least one sensor includes a current or voltage sensor configured to produce measurements of current through or voltage across the aerosol production component, and the processing circuitry is further configured to determine power dissipated by the aerosol production component during the respective user puffs based on the measurements of current through or voltage across the aerosol production component, and wherein the at least one of the properties on which the user profile depends includes the power dissipated by the aerosol production component during the respective user puffs.  However, Henry teaches in an analogous art wherein the at least one sensor includes a current or voltage sensor configured to produce measurements of current through or voltage across the aerosol production component, and the processing circuitry is further configured to determine power dissipated by the aerosol production component during the respective user puffs based on the measurements of current through or voltage across the aerosol production component, and wherein the at least one of the properties on which the user profile depends includes the power dissipated by the aerosol production component during the respective user puffs(P[0039], aerosol delivery; number of puffs and discharge (power dissipation) cycles of battery may be monitored by the control component). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry wherein the at least one sensor includes a current or voltage sensor configured to produce measurements of current through or voltage across the aerosol production component, and the processing circuitry is further configured to determine power dissipated by the aerosol production component during the respective user puffs based on the measurements of current through or voltage across the aerosol production component, and wherein the at least one of the properties on which the user profile depends includes the power dissipated by the aerosol production component during the respective user puffs in order to efficiently monitoring the battery.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Spencer et al. (hereinafter Spencer)(US 2020/0376208) and Menting et al. (hereinafter Menting)(US 2015/0223521).
	Regarding claim 10, Moloney teaches all the particulars of the claim except, wherein the aerosol delivery device is usable with at least a plurality of aerosol precursor compositions, and the at least one sensor includes a reader configured to read machine-readable information from which the processing circuitry is configured to identify respective ones of the plurality of aerosol precursor compositions during the respective user puffs when the aerosol delivery device is used therewith, and wherein the user profile depends on at least the respective ones of the plurality of aerosol precursor compositions identified by the processing circuitry.  However, Spencer teaches in an analogous art wherein the aerosol delivery device is usable with at least a plurality of aerosol precursor compositions, and the at least one sensor includes a reader configured to read machine-readable information from which the processing circuitry is configured to identify respective ones of the plurality of aerosol precursor compositions during the respective user puffs when the aerosol delivery device is used therewith, and wherein the user profile depends on at least the respective ones of the plurality of aerosol precursor compositions identified by the processing circuitry.  
 (abstract, aerosol delivery device; P[0056], look-up table; P[0026], aerosol delivery device and the circuit board controlling the aerosol delivery device; P[0058], puff sensors). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry wherein the aerosol delivery device is usable with at least a plurality of aerosol precursor compositions, and the at least one sensor includes a reader configured to read machine-readable information from which the processing circuitry is configured to identify respective ones of the plurality of aerosol precursor compositions during the respective user puffs when the aerosol delivery device is used therewith, and wherein the user profile depends on at least the respective ones of the plurality of aerosol precursor compositions identified by the processing circuitry in order to have efficient customization for the customers.
	The combination of Moloney and Spencer did not teach specifically the times and durations of the respective user puffs when the aerosol delivery device is used therewith. However Menting teaches in an analogous art the times and durations of the respective user puffs when the aerosol delivery device is used therewith(abstract). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry the times and durations of the respective user puffs when the aerosol delivery device is used therewith for user friendly delivery system.
	Regarding claim 11, Moloney, Spencer and Menting teaches the aerosol delivery device of claim 10, wherein the aerosol production component is a plurality of aerosol production components configured to produce aerosol from the plurality of aerosol precursor compositions, and wherein the processing circuitry being configured to control the at least one functional element includes being configured to automatically select among the plurality of aerosol production components at different times based on the user profile(Spencer: P[0057], automatically).  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Spencer et al. (hereinafter Spencer)(US 2020/0376208), Menting et al. (hereinafter Menting)(US 2015/0223521) and Gorelick et al. (hereinafter Gorelick)(WO 2014/199233).
	Regarding claim 12, Moloney teaches all the particulars of the claim except, wherein the aerosol delivery device further comprises a wireless communication interface, and the processing circuitry being configured to control the at least one function element includes being configured to communicate with a computing device or a service platform via the wireless communication interface to order an additional amount of the particular one of the plurality of aerosol precursor compositions. However, Gorelick teaches in an analogous art wherein the aerosol delivery device further comprises a wireless communication interface, and the processing circuitry being configured to control the at least one function element includes being configured to communicate with a computing device or a service platform via the wireless communication interface to order an additional amount of the particular one of the plurality of aerosol precursor compositions(P[0090], link to purchase of new cartomizers is displayed for immediate purchase; also Fig. 10 for wireless interface). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry circuitry is further configured to predict depletion of a particular one of the plurality of aerosol precursor compositions based on the user profile as taught by the combination of Moleney and spencer with the aerosol delivery device further comprises a wireless communication interface, and the processing circuitry being configured to control the at least one function element includes being configured to communicate with a computing device or a service platform via the wireless communication interface to order an additional amount of the particular one of the plurality of aerosol precursor compositions for efficiently handling refills.
 Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Heidl et al. (hereinafter Heidl)(US 2019/0289915).
	Regarding claim 14, Moloney teaches all the particulars of the claim excepta wireless communication interface via which the aerosol delivery device is configured to receive, from a second aerosol delivery device, second measurements of the properties during use of the second aerosol delivery device that includes respective second user puffs, and second times and durations of the respective second user puffs, wherein the processing circuitry is further configured to build and deploy a second machine learning model to predict a second target variable, the second machine learning model built using the machine learning algorithm, the at least one feature selected from the properties, and a second training set produced from the second -65-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D measurements of the properties, the second target variable being a second user profile that depends on the at least one of the properties, and the second times and durations of the respective second user puffs.  However, Heidl teaches in an analogous art, a wireless communication interface via which the aerosol delivery device is configured to receive, from a second aerosol delivery device, second measurements of the properties during use of the second aerosol delivery device that includes respective second user puffs, and second times and durations of the respective second user puffs, wherein the processing circuitry is further configured to build and deploy a second machine learning model to predict a second target variable, the second machine learning model built using the machine learning algorithm, the at least one feature selected from the properties, and a second training set produced from the second -65-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D measurements of the properties, the second target variable being a second user profile that depends on the at least one of the properties, and the second times and durations of the respective second user puffs (P[0042], vaporizer device may be associated with one or more user profiles; P[0057], dosage may be determined by the puff event or for the duration of the session; P[0052],  same classification but for a different second user; P[0057],sensor may sense one or more characteristics of the vaporizer catridge measured based on informationfrom the other sensors; P[0057], dosage may be measured;P[0128], machine learning algorithm; P[0136], machine learning algorithm may be applied ). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry a wireless communication interface via which the aerosol delivery device is configured to receive, from a second aerosol delivery device, second measurements of the properties during use of the second aerosol delivery device that includes respective second user puffs, and second times and durations of the respective second user puffs, wherein the processing circuitry is further configured to build and deploy a second machine learning model to predict a second target variable, the second machine learning model built using the machine learning algorithm, the at least one feature selected from the properties, and a second training set produced from the second -65-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D measurements of the properties, the second target variable being a second user profile that depends on the at least one of the properties, and the second times and durations of the respective second user puffsin order to have efficient analysis of user behavior.   
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Yurteri et al. (hereinafter Yurteri)(GB 2570439).
Regarding claim 18, Moloney teaches all the particulars of the claim except wherein the at least one sensor includes microphones configured to produce measurements of audio from an audio source in an environment of the aerosol delivery device, and wherein the processing circuitry is further configured to create a virtual directional microphone having a beam pattern created from the measurements of audio, and that points in a direction of the audio source.  However, Yurteri teaches in an analogous art, wherein the at least one sensor includes microphones configured to produce measurements of audio from an audio source in an environment of the aerosol delivery device, and wherein the processing circuitry is further configured to create a virtual directional microphone having a beam pattern created from the measurements of audio, and that points in a direction of the audio source(abstract; also claims 8-9). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry wherein the at least one sensor includes microphones configured to produce measurements of audio from an audio source in an environment of the aerosol delivery device, and wherein the processing circuitry is further configured to create a virtual directional microphone having a beam pattern created from the measurements of audio, and that points in a direction of the audio source in order to have efficient analysis of user behavior.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Baker et al. (hereinafter Baker)(RU 2677158).
	Regarding claim 21, Moloney teaches the aerosol delivery device of claim 1, wherein the power source is rechargeable, the data for the plurality of uses includes a count and frequency of recharges of the power source, and the target variable is a measure of life expectancy of -67-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D the aerosol precursor composition or the power source that is proportional to the count and frequency of recharges of the power source, and wherein the processing circuitry being configured to build the machine learning model, the model being built using the machine learning algorithm and thraining set is produced (Page 4, lines 12-13, rechargeable cell or battery to provide power to the e-cigarettes; Page 18, lines 9-25, learning and training data; corpus of training data may be built up and these may be used a plurality of times to train the network when the device is otherwise idle; Page 12, lines 20-32, learn and predict when the user will activate the e-cigarette).
	Moloney did not teach specifically the target variable is a measure of life expectancy of -67-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D the aerosol precursor composition or the power source that is proportional to the count and frequency of recharges of the power source, and wherein the processing circuitry being configured to build the machine learning model includes being configured to build the machine learning model to predict the measure of life expectancy of the aerosol precursor composition or the power source, the model being built using the machine learning algorithm, the at least one feature that includes the count and frequency of recharges of the power source, and the training set produced from the count and frequency of recharges.
	However, Baker teaches in an analogous art the target variable is a measure of life expectancy of -67-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D the aerosol precursor composition or the power source that is proportional to the count and frequency of recharges of the power source, and wherein the processing circuitry being configured to build the machine learning model includes being configured to build the machine learning model to predict the measure of life expectancy of the aerosol precursor composition or the power source, the model being built using the machine learning algorithm, the at least one feature that includes the count and frequency of recharges of the power source, and the training set produced from the count and frequency of recharges(Prob = ∫p (t) dt (for 0 <t <t ’). In such a situation, we can assume that the model takes into account the distribution of the moments of the model takes into account the start time until the next rechargeable and the frequency of the expected uses and obtained from the log data. The model is presented with parameters of the current state).  
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry where the target variable is a measure of life expectancy of -67-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D the aerosol precursor composition or the power source that is proportional to the count and frequency of recharges of the power source, and wherein the processing circuitry being configured to build the machine learning model includes being configured to build the machine learning model to predict the measure of life expectancy of the aerosol precursor composition or the power source, the model being built using the machine learning algorithm, the at least one feature that includes the count and frequency of recharges of the power source, and the training set produced from the count and frequency of recharges
in order to have fault tolerant device.  
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Emmett et al. (hereinafter Emmett)(WO 2019/175810).
	Regarding claim 22, Moloney teaches the aerosol delivery device of claim 1, wherein the at least one sensor includes an accelerometer configured to produce measurements of acceleration of the aerosol delivery device, and wherein the processing circuitry being configured to build the machine learning model includes being configured to build the machine learning model to predict the measure of activity of the user, the model being built using the machine learning algorithm, the at least one feature that includes the acceleration, and the training set produced from the measurements of acceleration(Page 18, lines 9-25, learning and training data; corpus of training data may be built up and these may be used a plurality of times to train the network when the device is otherwise idle; Page 12, lines 20-32, learn and predict when the user will activate the e-cigarette; also Page 11, lines 28-32; detecting from an accelerometer whether or not the e-cigarette is horizontal; also Page 18, lines 9-25, learning and training data).
	Moloney did not teach specifically the target variable is or is based on a measure of activity of a user of the aerosol delivery device that is proportional to a count of steps of the user, and the count of steps is determinable from the measurements of acceleration. However, Emmett teaches in an analogous art wherein the target variable is or is based on a measure of activity of a user of the aerosol delivery device that is proportional to a count of steps of the user, and the count of steps is determinable from the measurements of acceleration(abstract; also Page 7, lines 10-14, accelerometer used to determine the step count). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use target variable is or is based on a measure of activity of a user of the aerosol delivery device that is proportional to a count of steps of the user, and the count of steps is determinable from the measurements of acceleration in order provide the users about their health.
	Regarding claim 23, Moloney in view of Emmett teaches the aerosol delivery device of claim 22, wherein the plurality of uses of the aerosol delivery device includes respective user puffs each of which causes a flow of air through at least a portion of the housing, and is for user inhalation of the aerosol, and wherein the processing circuitry being configured to record the data for the plurality of uses includes being configured to record the measurements with times and durations of the respective user puffs, and the target variable is a measure of health of the user, based on the measure of activity, and further based on a usage rate that depends on the times and durations of the respective user puffs(Emmett: abstract; page 1, lines 9-11; also Maloney: Page 21, lines 3-10, improves the puff count) .  
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (hereinafter Moloney)(WO 2019/171017) in view of Vasquez et al. (hereinafter Vasquez)(EP 3681009).
	Regarding claim 24, Moloney teaches all the particulars of the claim except the aerosol delivery device of claim 1 further comprising a wireless communication interface, -68-Atty.Dkt.No. R60999 13330US.1 (1641.7)2017-139-R&D wherein the processing circuitry being configured to control the at least one function element includes being configured to communicate the target variable to a service platform via the wireless communication interface, the service platform configured to electronically record the target variable on a blockchain. However, Vasquez teaches in an analogous art wherein the processing circuitry being configured to control the at least one function element includes being configured to communicate the target variable to a service platform via the wireless communication interface, the service platform configured to electronically record the target variable on a blockchain(fig. 5, item 503 e-cigarette; P[0059], coupling manager may be adapted to record information obtained through communication interface ; also P[0057], tokens using blockchain type structure. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuitry being configured to control the at least one function element includes being configured to communicate the target variable to a service platform via the wireless communication interface, the service platform configured to electronically record the target variable on a blockchain in order to have secured data communication.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647